Citation Nr: 1530913	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-30 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), current rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, Mrs. P. E.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1966 to April 1970, which included aerial combat service in the Republic of Vietnam.  He is a highly decorated veteran, whose military decorations include the Distinguished Flying Cross and the Air Medal with 1st Oak Leaf Cluster (denoting multiple awards of the Air Medal).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO) which, inter alia, continued a 50 percent rating for the service-connected PTSD. 

In a March 2010 videoconference hearing, the Veteran, accompanied by his spouse, Mrs. P. E., and his representative, appeared at the RO to present evidence and oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

In December 2010, the Board increased the disability evaluation for the Veteran's service-connected PTSD from 50 percent to 70 percent, but denied an evaluation in excess of 70 percent for PTSD.  In a January 2011 rating decision, the RO implemented the Board's award of a 70 percent rating for PTSD, effective February 29, 2008 (i.e., the date on which the Veteran filed his application to reopen his PTSD claim for a rating increase, pursuant to 38 C.F.R. § 3.400(o)(2)).

The Veteran appealed the Board's denial of a PTSD rating above 70 percent to the United States Court of Appeals for Veterans' Claims (Court).  Pursuant to a joint motion of the appellant and the VA Secretary, in an August 2011 order, the Court vacated that part of the Board's December 2010 decision that denied a disability rating in excess of 70 percent for the service-connected PTSD, to the extent that it failed to consider whether a claim for a TDIU had been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court then remanded the matter for proceedings consistent with the joint motion of the parties filed in this case.  

After having received the case from the Court, the Board remanded the case to the agency of original jurisdiction (AOJ) in February 2012, with instructions to the AOJ to develop the evidentiary record, including providing the Veteran with a new psychiatric examination.  The Board also determined that as the claim for a TDIU was reasonably raised by the record, the issue of entitlement to a TDIU claim was to be considered by the AOJ in the first instance.  Following the foregoing evidentiary and procedural development, the claims for a TDIU and a rating increase in excess of 70 percent for PTSD were denied in a January 2015 rating decision/supplemental statement of the case.  The case was returned to the Board in May 2015, and the Veteran now continues his appeal.


FINDING OF FACT

It is factually ascertainable from the evidence of record that, throughout the entire pendency of the claim, the Veteran's capacity for effective social and occupational functioning is totally disabled due to extreme and severe psychiatric impairment, with disturbances of motivation and mood, an inability to establish and maintain effective work and social relationships, and difficulty adapting to stressful circumstances in a work setting, associated with his service-connected PTSD, which includes intrusive thoughts and memory flashbacks relating to his combat service, hypervigilance, anxiety, depression, angry outbursts and inappropriate behavior, disturbed sleep, impaired impulse control, suicidal ideation, and occasional neglect of his personal appearance and hygiene.   


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD have been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist.

The maximum benefit for the Veteran's increased rating claim is being granted in full by action of this appellate decision.  Thus, any error related to VA's duties to notify and assist under the Veterans Claims Assistance of Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)) with regard to this claim is rendered moot by this fully favorable decision.  

Increased ratings for psychiatric disabilities - generally.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

In the current appeal, the Veteran has been clinically diagnosed with PTSD that was linked to stressors that occurred in service while serving in the Republic of Vietnam, consistent with his participation in aerial combat operations during active duty.  His military service records and personal testimony indicate that he served in the United States Air Force as a flight engineer aboard AC-47 aircraft, which were modified to serve as gunships and tasked with performing close air support missions against massed enemy troop formations on the ground.  His military decorations include the Distinguished Flying Cross and the Air Medal with 1st Oak Leaf Cluster.  By rating decision dated in November 1970, he was granted service connection for a chronic anxiety neurosis, which was subsequently changed to PTSD in a February 2006 rating decision.  The Veteran's PTSD is his sole service-connected disability.

The current appeal stems from the Veteran's application to reopen his claim for a rating increase for PTSD, which was received by VA on February 29, 2008.  His PTSD is currently rated 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2014).  The Veteran's service-connected psychiatric disorder is currently evaluated as 70 percent disabling from February 29, 2008.  His psychiatric treatment records reflect that his Axis I psychiatric diagnoses of PTSD is his primary disabling psychiatric condition.  

A 70 percent rating for PTSD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  
A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).
The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's classification of the level of psychiatric impairment by a GAF score is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95 (March 31, 1995). 

According to DSM-IV, a score of 51 - 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." A score of 41 - 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 31 - 40 illustrates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."   Id.

Factual background and analysis.

The Veteran's claim for a rating increase for PTSD was received by VA on February 29, 2008.  Evidence pertinent to the pendency of the claim includes an April 2008 VA examination report, in which the Veteran stated that he had nightmares related to his combat experiences two to three times a week and that he was afraid to go to sleep due to his nightmares.  He also reported difficulty initiating and maintaining sleep.  He further reported low frustration tolerance and stated that he had been verbally aggressive, although he denied being physically aggressive. He also complained of having low energy and fatigue.  He stated that he kept himself isolated and withdrawn from others.  Private medical records concurrent with this period show that he had been prescribed psychotropic medications to address anxiety symptoms.  With regard to his occupational history, the Veteran related that he had a four-year college degree (i.e., a Bachelor of Science in business management and economics) and that he been employed as a construction company manager but had not worked in the last four months due to becoming more and more irritable on the job.  He stated that his irritability prevented him from maintaining employment. He reported that he had been married for over 30 years and got along well with his spouse. 

The 2008 VA examination report reflects that the Veteran was appropriately dressed and groomed.  His speech was clear, coherent, and goal directed.  His thought process was linear and devoid of delusional content.  His insight and judgment were adequately developed.  The Veteran was assigned a GAF score of 48, indicating that he had serious symptoms and/or serious impairment in occupational and social functioning.  The examiner found that the Veteran had a severe level of impairment in social and occupational functioning. 

In an April 2008 letter, the Veteran's wife stated that the Veteran's anxiety had increased in intensity and severity over the last five years and that he suffered from insomnia. 

A June 2008 letter from the Veteran's private physician reflects that the Veteran's PTSD had not stabilized and that Xanax had recently been prescribed due to the Veteran's excessive anxiety. 

In October 2008, the Veteran began receiving regular mental health therapy at VA.  An October 2008 VA treatment record reflects that the Veteran reported increased nightmares and anxiety and requested to be seen by the mental health department.  The Veteran's psychotropic medications were increased and he was assigned a GAF score of 52, indicating that he had moderate symptoms and/or moderate difficulty in occupational and social functioning.  
A December 2008 VA treatment record reflects a notation stating that the Veteran had severe social and occupational functioning from PTSD.  It was noted that the Veteran had stopped working due to his increasing PTSD symptoms, which affected his ability to perform tasks related to his job. 

In a March 2009 VA treatment record, the Veteran reported feelings of hopelessness and aggression.  He noted that these feelings were a response to re-experiencing the loss of fellow service members in Vietnam during the war. 

The July 2009 VA examination report reflects that the Veteran reported being employed as a construction manager for 15 years until he stopped working in 2007. He stated that he was having trouble coping with the stress of the job and was irritable with co-workers and supervisors.  He also related that he missed approximately 50 to 60 days of work during the final year of his employment. The Veteran stated that he had been married for 38 years to his second wife and that his relationship with his wife was good.  However, he also stated that he could be quite irritable with her and withdrawn, and that the relationship had been maintained because his wife was very tolerant and supportive.  He reported having a fair relationship with his children but also stated that he tended to distance himself from them and also could be irritable with them. He stated that he used to walk and play golf, but had lost interest in those activities.  The Veteran also reported daily intrusive thoughts of combat as well as nightmares several times a week.  He stated that he avoided combat-related material, including war movies and war coverage, as well as crowds. He described an exaggerated startle response to loud noises or unexpected approaches and being hypervigilant.  He reported depression and low energy, and stated that he had gone up to three or four days without bathing himself. 

The July 2009 VA examination report reflects that on examination the Veteran was alert, oriented, and attentive.  His mood appeared to be depressed, and his affect was quite irritable.  His speech was pressured at times and his thought process was circumstantial.  His thought content was devoid of current auditory or visual hallucinations but he did report suffering from nightmares and flashbacks.  He denied current thoughts of hurting himself or others as well as a history of suicide attempts. He stated that the last time he was physically aggressive with someone was the week before.  It was noted that the Veteran's memory was mildly impaired for immediate information but fairly intact for recent and remote events.  The Veteran was diagnosed with PTSD and major depressive disorder and assigned a GAF score of 51, indicating that the Veteran's disabling psychiatric symptoms and/or occupational and social impairment were verging on severe.  The examiner summed up her findings by stating that the Veteran exhibited considerable to severe symptoms associated with PTSD and related major depressive disorder.  The examiner found that the Veteran's social adaptability and interactions with others appeared to be considerably to severely impaired.  The examiner also found that the Veteran was considerably to severely impaired in his ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner.  The examiner concluded that the Veteran's level of disability was in the considerable to severe range. 

At the March 2010 hearing, the Veteran reported having symptoms similar to those discussed above.  He stated that he was unable to recall the names of fellow service members and even some of his family members.  He also reported having suicidal thoughts.  The Veteran's spouse stated that she had noticed him wander the house at night when he could not sleep and check the doors and windows.  She also stated that she had all the guns removed from the premises because she was concerned he might use them.  She also stated that the Veteran could be very irritable and it was difficult to know how he was going to react at times.  

VA psychiatric examination in April 2012 shows, in pertinent part, that the Veteran was deemed by the examining clinician to have total occupational and social impairment as a result of disabling symptoms associated with his PTSD, which included an inability to establish and maintain effective work and social relationships, and difficulty adapting to stressful circumstances in a work setting, associated with his service-connected PTSD, which includes intrusive thoughts and memory flashbacks relating to his combat service, hypervigilance, anxiety, depression, angry outbursts and inappropriate behavior, disturbed sleep, impaired impulse control, suicidal ideation, and occasional neglect of his personal appearance and hygiene.  Although no hallucinations or delusional symptoms were indicated, the Veteran was given a GAF score of 39, indicating major impairment work, family relations, judgment, thinking, and mood, and being unable to work.

VA outpatient psychiatric treatment and counseling records dated 2008 - 2015 uniformly show that the Veteran was severely impaired by PTSD.  The evidence indicates that, although the Veteran had ceased working in 2007 due to complications associated with PTSD, he had attempted on several occasions to work on a limited basis as a construction manager both prior to and during the pendency of the claim,  However, his tax records and a February 2015 statement from his personal accountant indicate that his income from such attempts at limited employment was only marginal, and it is evident from the record that he was unable to work in even this limited capacity due to PTSD.

The Board has considered the evidence discussed above.  It is apparent that the Veteran has not been able to work effectively in any capacity since 2007 due to his PTSD because of the severity of his psychiatric symptomatology, particularly because of his demonstrated inability to establish and maintain effective work and social relationships, and difficulty adapting to stressful circumstances in a work setting, as well as occasional lapses in maintaining his own personal hygiene.  It is therefore evident that the Veteran's PTSD produces such a severe degree of impairment of his motivation and mood, with related severe difficulty in adapting to the circumstances of a workplace setting, as to meet the criteria for total occupational impairment.  38 C.F.R. § 4.7 (2014).  Thusly, resolving any doubt in the claimant's favor, the Board grants the Veteran's appeal for a higher evaluation for PTSD and assigns a 100 percent schedular evaluation under Diagnostic Code 9411 for the entirety of the appeal period.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

To the extent that a claim for a total rating for individual unemployability due to service-connected disabilities (TDIU) may be raised by the record in this increased rating claim, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as the Veteran is being awarded the maximum schedular rating of 100 percent due in part to his unemployability for the entirety of the appeal period, there is no need for extraschedular consideration or consideration of a TDIU claim based upon his PTSD.  PTSD is the Veteran's sole service-connected disability, and there is no additional service-connected disability which would serve to support an award of TDIU separate and distinct from his PTSD so as to potentially provide a basis for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s)  (West 2014).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, there is no benefit for obtaining a TDIU in addition to the newly assigned total rating, and no further discussion of the implicit TDIU issue is necessary.  


ORDER

A 100 percent schedular rating for PTSD is granted for the entirety of the appeal period.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


